IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0229
                                Filed April 6, 2016


IN THE INTEREST OF I.W. AND R.W.,
Minor Children,

J.W., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Cerro Gordo County, Annette L.

Boehlje, District Associate Judge.



       The mother appeals from an order terminating her parental rights in her

two children. AFFIRMED.



       Jane M. Wright, Forest City, for appellant mother.

       Thomas J. Miller, Attorney General, and Janet L. Hoffman, Assistant

Attorney General, for appellee State.

       Crystal Ely of North Iowa Youth Law Center, Mason City, for minor

children.



       Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                          2


MCDONALD, Judge.

          In December 2015, the mother was convicted of federal drug and firearm

offenses and sentenced to 180 months’ incarceration with a tentative release

date of 2031.      In January 2016, the juvenile court terminated the mother’s

parental rights in her two children, I.W. and R.W. The record reflects the children

had been removed from the mother’s care for almost one year prior to the

termination of her rights.

          On appeal, the mother does not challenge the termination of her parental

rights. Instead, she contends the court should have ordered placement with a

relative rather than a non-relative. At the time of the termination hearing, the

mother was incarcerated and she refused to participate telephonically despite

being given the opportunity to do so. The mother’s attorney did not raise the

issue regarding relative placement. We conclude error is not preserved. See In

re T.J.O., 527 N.W.2d 417, 420 (Iowa Ct. App. 1994) (“As a general rule, an

issue not presented in the juvenile court may not be raised for the first time on

appeal.”). Even if error had been preserved, the issue is without merit. As noted

by the district court, the department of human services pursued relative

placement. The mother’s relatives either refused placement or were found to be

not appropriate placements.

          On de novo review, we affirm the order terminating the mother’s parental

rights.

          AFFIRMED.